DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH VOLTAGE LINE CONTACT AT PROTRUSION PART OF ACTIVE LAYER”.
Claim Objections
Claims 4, 8-11 and 17-20 are objected to because of the following informalities:  
In claim 4, line 3, the examiner suggest changing “extending the first direction” to read “extending in the first direction”; 
In claim 8, line 2, the examiner suggest changing “the second contact” to read “a second contact”, otherwise, there would be a lack of antecedent basis;
Claim 9 inherits the objection to claim 8 because it depends therefrom;
In claim 10, last line, the examiner suggests changing “the third contact” to read “a third contact”, otherwise, there would be a lack of antecedent basis;
Claim 11 inherits the objection to claim 10 because it depends therefrom;
In claim 17, last line, the examiner suggests changing “the first contact” to read “a first contact”; otherwise, there would be a lack of antecedent basis; and 
Claims 18-20 inherit the objection to claim 17 because they depends therefrom.
Appropriate correction is required.

    PNG
    media_image1.png
    944
    1035
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0034926 A1; hereinafter, “Kim”).
Regarding claims 1-9:
	re claim 1, Kim discloses a display device comprising:
a first active pattern (see “First active pattern” in Fig. 11 above) disposed on a substrate 110 (Fig. 4 and [0101]);
a first gate electrode 122 (see “First gate electrode” in Fig. 11 above, i.e., element “122” connects to all gate electrodes for transistor “T4” in Fig. 11) disposed on the first active pattern;
a second active pattern (see “Second active pattern” in Fig. 11 above) disposed on the first gate electrode, being electrically connected to the first gate electrode, and including an extension part (see “Extension part of second active pattern” in Fig. 11 above) extending in a first direction (horizontal direction as viewed in Fig. 11) and a protrusion part (see “Protrusion part” in Fig. 11 above) protruding from the extension part in a second direction (vertical direction) crossing the first direction; and
a voltage line 124 ([0062] and see “Voltage line” in Fig. 11 above) disposed on the second active pattern, extending in the first direction (vertical), and	 overlapping the protrusion part in an overlapping region (see “Overlapping region” in Fig. 11 above), 
wherein the voltage line contacts the protrusion part through a first contact (see “First contact” in Fig. 11 above), the first contact entirely overlapping the overlapping region on a plane (i.e., the size of the contact “X” is smaller than the overlapping region in Fig. 11, so the first contact is entirely overlapped);

re claim 2, The display device of claim 1, wherein a planar area of the first contact is smaller than a planar area of the overlapping region (see original Fig. 11 in the drawings, wherein the contact “X” is smaller than the overlapping region);
re claim 3, The display device of claim 1, wherein the voltage line 124 [0062] provides an initialization voltage to initialize the first gate electrode to the protrusion part;

re claim 4 (as suggested), The display device of claim 1, wherein the overlapping region has a rectangular shape including a first side adjacent to the extension part and extending in the first direction, a second side opposite to the first side and extending in the first direction, a third side connecting one side of the first side and one side of the second side, and fourth side connecting the other side of the first side and the other side of the second side, and wherein the first side is spaced apart from the first contact by a first distance on a plane (i.e., the rectangular overlapping region of “124” and “131g” has all these features);

re claim 5, The display device of claim 4, wherein the second side is spaced apart from the first contact by a second distance on a plane (i.e., the first contact “X” in Fig. 11 is smaller than the overlapping region; accordingly, all sides of the overlapping region are spaced apart from the first contact);
re claim 6, The display device of claim 4, wherein the third side is spaced apart from the first contact by a third distance on a plane, and wherein the fourth side is spaced apart from the first contact by a fourth distance on a plane (i.e., the first contact “X” in Fig. 11 is smaller than the overlapping region; accordingly, all sides of the overlapping region are spaced apart from the first contact);

re claim 7, The display device of claim 1, wherein the voltage line 124 is spaced apart from the extension part on a plane (i.e., as viewed in Fig. 11, voltage line “124” is spaced vertically above the extension part);

re claim 8 (as suggested), The display device of claim 1, wherein the voltage line 124 (Fig. 11 original) contacts the protrusion part through a second contact spaced apart from the first contact (i.e., in Fig. 11, see the second “X” below the top “X” in the overlapping region), and wherein the second contact (lower “X” in Fig. 11) entirely overlaps the overlapping region on a plane (i.e., both contacts “X” in Fig. 11 are smaller than the overlapping region; accordingly, the entire second contact “X” is overlapped entirely); and

re claim 9,  The display device of claim 8, wherein a planar area of the second contact is smaller than a planar area of the overlapping region (i.e., both contacts “X” in Fig. 11 are smaller than the overlapping region).

Therefore, Kim anticipates claims 1-9.

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 (as suggested) are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 10-11 (as suggested) are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 10 (when combined with claim 1), and claim 11 depends from claim 10;
Claims 12-15 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 12 (when combined with claim 1), and claims 13-15 depend from claim 12;
Claim 16 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations this claim (when combined with claim 1);
Claims 17-20 (as suggested) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 17: the second interlayer insulating layer contacts the first interlayer insulating layer through a second contact connected to a first contact.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices with active areas having protrusion parts, overlapping contact areas, and other features having some similarities to those of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892